DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending this office action.

Response to Amendment
Applicant’s arguments filed on February 12th, 2021, with respect to the claims under 35 U.S.C 103 have been fully considered and persuasive. The rejection of the previous Office Action has been withdraw. 

Response to Arguments
The following is an examiner’s statement of reasons for allowance: After a thorough search, examination and persuasive amendment and in light of prior arts of record, claims 1-20 are allowed over the prior art of record.
Based on the applicant’s amendment and clarification on the record and in light of the prior arts of record, WO International Patent Publication No. 2018067232 issued to Thekadath et al. (hereinafter, "Thekadath") in view of U.S. Publication No. 20160019148 issued to Vekiarides et al. (hereinafter, "Vekiarides") in view of U.S. Publication No. 20160191243 issued to Manning (hereinafter "Manning") in view of U.S. Publication No. 20190034465 issued to Shimamura (hereinafter "Shimamura) in further view of U.S. Publication No. 20180374173 issued to Chen et al. (hereinafter "Chen") 

“if the block header integrity verification fails: refraining, by the coordinator node, from further integrity verification of the target ledger; and generating, by the coordinator node, an indicator indicating that integrity of the target ledger has been compromised; and if the block header integrity verification succeeds: determining, by the coordinator node and for each data block of the plurality of data blocks in the target ledger, a corresponding target data node in the database system corresponding to each data block in the target ledger based on routing information stored in the coordinator node, wherein the routing information comprises mapping relationship…”; 

With regards to the above limitations, WO International Patent Publication No. 2018067232 issued to Thekadath et al. (hereinafter, "Thekadath") teaches processing data elements using multiple data centers where each multiple data centers and load balancing would distribute burden and improve transfer efficiency by allowing each data center can maintain separate network record in a form of a blockchain ledger where each data center can update the respective data elements by processing and creating data blocks. Thus, by allowing data element submission to process and distributed between multiple data center would be efficient to contain information records to be protected to prevent privacy from invading. 



Furthermore, U.S. Publication No. 20160019148 issued to Vekiarides et al. (hereinafter, "Vekiarides") teaches a system and method in which allows the data 




Manning does not explicitly teach the novelty of the invention comprising “wherein if a block appears in multiple files, the value in the key-value pair is a list of unique identifiers, each unique identifier representing an appearance of the block in one of the files of the multiple files”. The novelty would provide improve the verification efficiency by performing only under the coordinator node itself and then after determining the condition the next further instruction would determine whether to distribute to the other data nodes and performing the internal verification in parallel.

Additionally, U.S. Publication No. 20190034465 issued to Shimamura (hereinafter "Shimamura) teaches a plurality of computing nodes in which are used to configured as a plurality of consensus that allows each computing node to communicate with the other nodes and determine a plurality of pieces of sequential data from the 

Finally, U.S. Publication No. 20180374173 issued to Chen et al. (hereinafter "Chen") teaches digital content copyright management receiving blockchain apparatus in a P2P network that stores copyright management transaction in the blockchain by sending to the blockchain apparatus in the P2P network and determining whether the copyright management transaction is successfully check in such the transaction can be send to the trusted network by performing a block check. Chen is the closest prior art to teach receiving the verification result by utilizing a coordinator node in which record verification results of the plurality of the data blocks in the target ledger where the element in the integrity array corresponds the block and the value determine if the verification is failure or a success. Chen does not teach the the novelty would provide improve the verification efficiency by performing only under the coordinator node itself and then after determining the condition the next further instruction would determine 

A further search was conducted for the claims in the instant application, the closest prior art of records found were U.S Patent Application Publication 2018//0107703 issued to Mason Sharp (hereinafter as “Sharp”) and U.S Patent Application Publication 2019/0199516 issued to Carver et al. (hereinafter as “Carver”). 

Sharp teaches maintaining consistency in distributed databases including to receive from the coordinator by determining to generate a distributed transaction identifier by determining whether the transaction that is perform on the multiple data nodes would have sufficient resource to perform the transaction by determining the read and write operation before assigning task to the multiple nodes. Sharp teaches determining transaction of a multi-node and preparation to send messages to different nodes, however Sharp does not teach the novelty would provide improve the verification efficiency by performing only under the coordinator node itself and then after determining the condition the next further instruction would determine whether to distribute to the other data nodes and performing the internal verification in parallel.

Furthermore, Carver teaches a distributed ledger and transaction computing network in which involves large number of transaction by observing the manner of the transaction by reviewing the performance and latency of the transaction being deliver from the remote source to the destination. Carver maintains reviewing transactions from 

Based on the applicant’s remark and amendments, the examiners notes that it is reasonable to acknowledge that none of the evidence at hand teaches or suggest the above limitations that are feature above, nor does there exist an appropriate rationale that further modification at hand. It is hereby asserted that the examiner, in light of above and further consideration that all evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and do not render obvious of any further modification of the references to a person of the ordinary skill in the art. 
The above limitation, when combine with the rest of the limitation recited in independent claims 1, 8, and 15 in combination with the current elements are both novel and unobvious over the prior of record.
Dependent claims 2-7, 9-14, 16-20 are being definite, further limiting, and fully enabled by the specification are allowed by virtue of their dependency on the corresponding independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590.  The examiner can normally be reached on M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

3/16/2021
/ANDREW N HO/Examiner
Art Unit 2162      


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162